Per Curiam.
The respondent was presented by the Essex County Ethics and Grievance Committee on two charges of unprofessional conduct.
The first involved withholding of the sum of $318.67 entrusted to him by a client for the purpose of paying a claim owing by the client. The respondent retained this sum for a period of two and a half years and turned it over on the day of the hearing held before the committee. The committee found that respondent had no justifiable excuse for retaining the money and disbelieved his statement that he failed to file an answer to the complaint because he did not receive a copy of it.
The second charge involved the sum of $2,380 which the respondent admits having received from another client in trust for the purpose of purchasing shares of bank stock. The respondent stated before the committee and at the argument before this court that he had this money in his possession at all times in the original cash and that he was prepared to return it to his client, but that he could not do so without jeopardizing his defense to an action at law instituted against him by the client based on charges of fraud. He insisted that he had a good defense to such action and that he would be able to sustain it when the case came to trial.
At the conclusion of the argument the court ordered that the cash be lodged within 24 hours in a safe deposit box in any Newark bank subject to access jointly by the respondent and the secretary of the ethics committee who appeared for the committee. This was not done, nor has anything further been heard from the respondent by either the secretary of the committee or the court with respect to the matter.
In the circumstances the order of the court is that the name of the respondent be stricken from the roll of attorneys.
*212For disbarment — Chief Justice Vanderbilt, and Justices Heher, Olirhant, Wacheneeld, Burling, Jacobs and Brennan — 7.
Opposed — None.